Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being unpatentable by Engelke (US 6,603835).
Regarding claim 1, Engelke teaches, an assisted user's (AU's) captioned device (Fig. 6, el. 80) for facilitating captioning between the AU and a hearing user (HU) using an HU's phone device (Fig. 6, el. 70) in a captioning system (Col. 10, lines 19-25), the captioning system including a remote captioning relay (Fig. 5, el. 76), the captioned device comprising: 
a microphone for capturing an AU voice signal during an ongoing call with the HU (The personal interpreter also includes a microphone 39: A microphone connected to the PICT device 74 could be placed on the handset of the assisted user's telephone 70. However, it is preferred that the PICT device be electronically connected to the telephone of the assisted user);
a speaker for broadcasting an HU voice signal (Col. 8, lines 31-34) sounds to go to the speaker to be broadcast into the environment of the personal interpreter); 
a plurality of communication ports, each communication port capable of connection to a communication line (see Fig. 6, el. Line 1 and line2); and 
a processor programmed (Fig. 6, el. 94) to perform the steps of: (i) 
detecting connections of communication lines to the plurality of ports; (ii) upon detecting a first combination of connections to the plurality of communication ports, setting up the captioned device to link to an HU's phone device and the relay in a first way during ongoing calls (Col. 10, lines 33-54); and 
(iii) upon detecting a second combination of connections to the plurality of communication ports, setting up the captioned device to link to an HU's phone device and the relay in a second way during ongoing calls (Col. 10, lines 33-54).
Regarding claim 2, Engelke teaches, wherein at least one of the communication lines is a phone line (Col. 11, lines 49-58).
Regarding claim 3, Engelke teaches, wherein at least one of the communication lines is an Internet link (Col. 11, lines 49-58).
Regarding claim 4, Engelke teaches, wherein the plurality of ports includes first and second ports (Fig. 6). 
Regarding claim 5, Engelke teaches, wherein the first combination includes connection of a first communication line to the first port (Fig. 6, first port is connected to line1).
Regarding claim 6, Engelke teaches, wherein the second combination includes connection of a first communication line to the first port and connection of a second communication line to the second port (Fig. 6, second port is connected to line2).
Regarding claim 7, Engelke teaches, wherein the first and second communication lines are telephone lines (see Fig. 6 and abstract, first and second line phone lines, el. 64, 78).
Regarding claim 8, Engelke teaches, wherein the first line is a primary line that is always connected to a communication line (Fig. 6).
Regarding claim 9, Engelke teaches, wherein the first way includes a connection to the relay for receiving HU voice signal as well as captions corresponding to the HU voice signal (Col. 9, lines 60-67).
Regarding claim 10, Engelke teaches, wherein the second way includes connection to the HU's phone device via the first port and connection to the relay via the second port (Col. 9, lines 60-67, Col. 10, lines 18-44).
Regarding claim 11, Engelke teaches, wherein the second way involves receiving HU voice signal via the first communication line from the HU phone and transmitting the HU voice signal to the relay via the second communication line (Col. 10, lines 18-44).
Regarding claim 12, Engelke teaches, wherein the second way further involves receiving captions corresponding to the HU voice signal from the relay via the second line (Col. 10, lines 18-44).
Regarding claim 13, Engelke teaches, wherein the captioned device also includes a display and wherein the processor is further programmed to perform the steps of receiving the captions from the relay and presenting the captions via the display (Fig. 6, el. 96).
Regarding claim 14, Engelke teaches, wherein the captions are presented simultaneously as the HU's voice signal is broadcast via the speaker (Col. 8, lines 31-34).
Regarding claim 15, Engelke teaches, wherein the first way includes receiving HU voice signal and captions corresponding to the HU voice signal via a first communication line and the second way includes receiving HU voice signal via a first communication line and receiving captions corresponding to the HU voice signal via a second communication line (Col. 9, lines 60-67, Col. 10, lines 18-44).
Regarding claim 16, Engelke teaches, wherein, if only one line is connected to a port, the processor sets up the captioned device to link to an HU's phone device and the relay in the first way during ongoing calls and if two lines are connected to the captioned device, the processor sets up the captioned device to link to an HU's phone device and the relay in the second way (Col. 9, lines 60-67, Col. 10, lines 18-44).
Regarding claim 17, Engelke teaches, wherein, if only one line is connected to a port, the processor sets up the captioned device to facilitate one-line captioning and if two lined are connected to the captioned device, the processor sets up the captioned device to facilitate two-line captioning (Col. 9, lines 60-67, Col. 10, lines 18-44).
	Regarding claim 18, see claims 1 and 13 rejection.
	Regarding claim 19, see claims 1 and 13 rejection.
	Regarding claim 20, see claims 4 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652